Citation Nr: 1747802	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-55 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to February 24, 2010, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to January 14, 2011, for the grant of service connection for tinnitus.

3.  Whether the Veteran filed a timely notice of disagreement (NOD) with a February 2013 denial of entitlement to service connection for headaches.

4.  Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney
ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 1951 to July 1959.  He has been determined to have active duty in the National Guard for VA disability benefits purposes from August 11 to August 26, 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision and a September 2016 administrative determination issued by a Department of Veterans Affairs (VA) Regional Office.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has referenced "IU" in multiple jurisdictional documents relevant to the disability ratings on appeal, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for bilateral hearing loss was received on February 24, 2010, more than one year after separation from service.

2.  The Veteran's original claim for service connection for tinnitus was received on January 14, 2011, more than one year after separation from service.

3.  The Veteran did not file an NOD with the February 2013 denial of entitlement to service connection for headaches within one year of the notice of this determination.

4.  The NOD to the denial of entitlement to service connection for headaches received in September 2016 is untimely.

5.  The only audiometric evidence of record during the appeal period shows that the Veteran has had, at worst, Level VIII hearing in the right ear and Level VI hearing in the left ear.

6.  The evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  An effective date prior to February 24, 2010, for the grant of service connection for bilateral hearing loss is not warranted.  38 U.S.C. § 5110 (2016); 38 C.F.R. § 3.400 (2016).

2.  An effective date prior to January 14, 2011, for the grant of service connection for tinnitus is not warranted.  38 U.S.C. § 5110 (2016); 38 C.F.R. § 3.400 (2016).

3.  The Veteran did not file a timely NOD with the February 2013 denial of entitlement to service connection for headaches.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.201, 20.302(a) (2012 and 2016).

4.  The criteria for an initial rating in excess of 40 percent for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2016).

5.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claims

The Veteran seeks effective dates (1) prior to February 24, 2010, for the grant of service connection for bilateral hearing loss, and (2) prior to January 14, 2011, for the grant of service connection for tinnitus.  As explained below, the Board finds these claims must be denied as a matter of law.

The effective date for a grant of service connection disability benefits on the basis of an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  Alternately, disability compensation under direct service connection may be effective the day following separation from active service if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran served in the Army National Guard from September 1951 to July 1959, with active duty for two weeks in 1956.  The record shows no pending or unadjudicated service connection claims prior to February 24, 2010.

On February 24, 2010, the Veteran contacted VA and initiated an informal claim of entitlement to service connection for bilateral hearing loss.  On January 14, 2011, he filed a formal claim for entitlement to service connection for bilateral hearing loss as well as an original claim of entitlement to service connection for tinnitus.

As the claims were received more than one year after separation from active service, the earliest possible effective dates have been assigned.  Accordingly, there is no entitlement under the law to the benefits sought and the claims must be denied as a matter of law.

II.  Timeliness of NOD

In a February 2013 rating decision, VA denied entitlement to service connection for bilateral hearing loss, Meniere's disease, tinnitus, and headaches.  On February 14, 2013, VA mailed notice of its determination to the Veteran, clearly identifying each of these denials.

On February 22, 2013, VA received a submission from the Veteran.  The complete body of the message was:

I, [Veteran], appeal the VA Regional Office decision of February 7, 2013.

ISSUE 1: Entitlement to service connection for bilateral hearing loss.

Prior to March 24, 2015, there was no requirement for an NOD to be filed on a standardized form.  During the relevant period, 38 C.F.R. § 20.201 (2012) defined an NOD as:

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result. . . .  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.

The requirement that the NOD must be filed within one year from the date that the agency of original jurisdiction (AOJ) mails notice of the determination to the veteran has remained unchanged.  38 C.F.R. § 20.302(a) (2012 and 2016).

Between February 14, 2013 and February 14, 2014, the Veteran did not submit any communication that could be reasonably construed as disagreement with the denial of service connection for headaches.

The regulations address NODs in the context of rating decisions like the February 2013 rating decision that adjudicate multiple issues:

If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.

38 C.F.R. § 20.201 (2012).  The NOD received on February 22, 2013 explicitly limited the appeal to the issue of entitlement to service connection for hearing loss.  

The only issues adjudicated in the August 2016 rating decision currently on appeal were service connection for bilateral hearing loss and tinnitus.  In September 2016, the Veteran submitted an NOD with that decision.  On that NOD form, he listed headaches as a "Specific Issue of Disagreement" and checked "Service Connection" as the "Area of Disagreement."  However, the issue of service connection for headaches has not been claimed or adjudicated since 2013.

The Veteran has not identified any submission dated between February 14, 2013 and February 14, 2014 as an overlooked NOD, nor has he actually contended that he submitted an NOD for this issue before February 14, 2014.

As there was no submission received before February 14, 2013 that can be reasonably construed as disagreement with the denial of entitlement to service connection for headaches and a desire for appellate review, the Board finds that the Veteran did not file a timely NOD with this denial, and the September 2016 NOD is untimely.

III.  Initial Rating Claim

The Veteran seeks an initial rating in excess of 40 percent for his service-connected bilateral hearing loss.  For the reasons explained below, the Board denies this claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Service connection is in effect for tinnitus, rated 10 percent disabling.  Symptoms related to service-connected tinnitus may not be considered while evaluating the service-connected hearing loss.  See 38 C.F.R. § 4.14.  The Board must avoid the evaluation of the same manifestation under different diagnoses.  Id.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

The rating schedule at 38 C.F.R. § 4.85 establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.

There is only one audiogram during the appeal period, created as part of the August 2015 VA examination.  Puretone threshold levels, in decibels, were as follows: 

HERTZ
500
1000
2000
3000
4000
Puretone threshold levels average
Speech Discrimination
RIGHT
45
50
50
55
60
53.75
44
LEFT
65
80
75
75
75
76.25
70

These results correspond to Level VIII hearing in the right ear pursuant to Table VI.  The left ear demonstrates an exceptional pattern of hearing under 38 C.F.R. § 4.86(a), because each puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more.  The Roman numeral designation will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  Here, both Tables VI and VIa correspond to Level VI for the left ear.  Pursuant to Table VII, these Levels result in a 40 percent evaluation.

The only reported symptoms are aspects of difficulty hearing or understanding speech.  In a February 2011 statement, the Veteran wrote, "Since I drive a truck for a living I worry about hearing things that I need to hear like other traffic and trains."  At his August 2015 VA examination, the impact of hearing loss on the ordinary conditions of daily life, including the ability to work, was described as: "The Veteran has a significant bilateral hearing loss and can communicate only with difficulty in favorable listening conditions.  He cannot communicate effectively when noise is present."

Based on the results of the audiological evaluations discussed above, and in the absence of any additional evidence showing a more severe hearing disability, an evaluation in excess of 40 percent is not warranted.  The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (the assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a higher disability rating for hearing loss must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There are no additional expressly or reasonably raised issues presented on the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

IV.  TDIU

While the Veteran has not formally filed a claim for TDIU, the Board finds the references in jurisdictional documents relevant to the ratings on appeal sufficient to have raised TDIU due to his service-connected disabilities under Rice.

The Veteran's claim received on January 14, 2011, reported he was self-employed as a farmer and had been since 1955.  He wrote that he still works and has a commercial driving license.  The pension section of the form asks: "What disability(ies) prevent you from working?"  He answered, "My only disability is loss of hearing" and struck through the remainder of the pension section.

A September 2012 Deferred Rating Decision stated that on the Veteran's claim received on January 14, 2011, "he stated that his loss of hearing is preventing him from working.  Since he is also claiming this condition for service connection, we should have taken this as a claim for IU."  In October 2012 the Veteran was provided with notice of the evidence needed to substantiate a claim for TDIU.  The Veteran did not respond or mention TDIU again until September 2016.

He referenced TDIU again in October 2016 in both an NOD and a substantive appeal.  VA sent a letter in November 2016 inviting him to file a claim specifically for TDIU, and providing the appropriate forms (i.e. VA Form 21- 8940).  The Veteran has not responded to this letter.  

While failure to complete the form is not fatal to a TDIU claim in and of itself, his failure to do so deprives the Board of information as to the Veteran's employment history, educational history and training, and income information necessary to address a claim for TDIU.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's failure to complete the VA Form 21-8940 leaves the Board without the ability to request information from his prior employers as to his reason for leaving and leaves the Board without information as to whether the Veteran was engaged in some form of gainful employment during the period.  

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, service connection is in effect for bilateral hearing loss, rated 40 percent disabling from February 24, 2010, and tinnitus, rated 10 percent disabling from January 14, 2011.  Under 38 C.F.R. § 4.25, his combined disability rating is 40 percent prior to January 14, 2011 and 50 percent thereafter.  Thus, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met at any time.

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The AOJ did not refer this particular case for extra-schedular consideration; nor does the Board find that such referral is warranted.

The record does not actually contain an explanation of how the Veteran believes his hearing loss and/or tinnitus has prevented him from working as a farmer.  In a February 2011 statement, the Veteran wrote, "Since I drive a truck for a living I worry about hearing things that I need to hear like other traffic and trains."  The Veteran is competent to report this symptom and the Board finds him credible.  At his August 2015 VA examination, when asked about the functional impact of his hearing loss, he did not describe an impact on the ability to work.

While the Veteran's report is competent and credible, the Board does not find a single statement that he was worried about hearing noise while driving sufficient to establish that his hearing loss and/or tinnitus renders him unable to secure or follow a substantially gainful occupation.  Thus, referral for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b).  

As the Veteran has failed to cooperate with VA's attempts to develop the claim for TDIU that was raised by the record (and has not provided the information requested to permit adequate adjudication of the TDIU claim); and fails to meet the criteria for a TDIU under 38 C.F.R. § 4.16(a) or §4.16(b), the Board finds that entitlement must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

	(CONTINUED ON NEXT PAGE)



ORDER

An effective date prior to February 24, 2010, for the grant of service connection for bilateral hearing loss is denied.

An effective date prior to January 14, 2011, for the grant of service connection for tinnitus is denied.

The Veteran did not file a timely notice of disagreement with the February 2013 denial of entitlement to service connection for headaches.

An initial rating in excess of 40 percent for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


